DETAILED ACTION
This is response to Application 16/870,179 filed on 05/08/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3, 4, 8, 9, 13, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0141567 A1) in view of Jiang (US 2021/0084129 A1).

1.    Regarding claim 1, Liu teaches a method performed by a transmitting device in a wireless communication system, the method comprising:
receiving, from a receiving device, a packet data convergence protocol (PDCP) control protocol data unit (PDU) including information indicating a check sum failure (Paragraph [0031] checksum mismatch, send a PDCP control PDU with error notification);
discarding a first PDCP PDU based on the information, the first PDCP PDU not being submitted to a lower layer and PDCP processing being performed for the first PDCP PDU (Paragraph [0031] discard packets).
Liu does not explicitly disclose delivering a first indicator to the lower layer, the first indicator indicating a discard of data which was delivered to the lower layer; performing a first PDCP processing for a PDCP service data unit (SDU) corresponding to the first PDCP PDU and transmitting, to the receiving device, a second PDCP PDU generated based on the first PDCP processing.
Jiang teaches delivering a first indicator to the lower layer, the first indicator indicating a discard of data which was delivered to the lower layer (Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered to RLC layer);
performing a first PDCP processing for a PDCP service data unit (SDU) corresponding to the first PDCP PDU (Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered); and
Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide disclose delivering a first indicator to the lower layer, the first indicator indicating a discard of data which was delivered to the lower layer; performing a first PDCP processing for a PDCP service data unit (SDU) corresponding to the first PDCP PDU and transmitting, to the receiving device, a second PDCP PDU generated based on the first PDCP processing as taught by Jiang in the system of Liu for reducing cache space occupied by the PDCP SDU see abstract of Jiang.

2.    Regarding claim 11, Liu teaches a transmitting device in a wireless communication system (Figure 1), the transmitting device comprising:
a transceiver configured to transmit and receive a signal; and a controller configured to:
receive, from a receiving device, a packet data convergence protocol (PDCP) control protocol data unit (PDU) including information indicating a check sum failure (Paragraph [0031] checksum mismatch, send a PDCP control PDU with error notification);
discard a first PDCP PDU based on the information, the first PDCP PDU not being submitted to a lower layer and PDCP processing being performed for the first PDCP PDU (Paragraph [0031] discard packets).

Jiang teaches deliver a first indicator to the lower layer, the first indicator indicating a discard of data which was delivered to the lower layer (Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered to RLC layer);
perform a first PDCP processing for a PDCP service data unit (SDU) corresponding to the first PDCP PDU (Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered); and
transmit, to the receiving device, a second PDCP PDU generated based on the first PDCP processing (Paragraphs [0042] to [0044] and [0063] PDCP PDU delivered).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide disclose deliver a first indicator to the lower layer, the first indicator indicating a discard of data which was delivered to the lower layer; perform a first PDCP processing for a PDCP service data unit (SDU) corresponding to the first PDCP PDU and transmit, to the receiving device, a second PDCP PDU generated based on the first PDCP processing as taught by Jiang in the system of Liu for reducing cache space occupied by the PDCP SDU see abstract of Jiang.

Regarding claims 2 and 12, Liu in view of Jiang teaches wherein a second indicator indicating that a uplink data compression (UDC) buffer is reset is included in a PDCP header of a beginning PDCP PDU of the second PDCP PDU (Liu, Paragraph [0031] reset compression memory), and wherein a radio link control (RLC) layer of the transmitting device discards data which is not submitted to a medium access control (MAC) layer, based on the first indicator (Jiang Paragraph [0063] lower layer next to RLC layer).

4.    Regarding claims 5 and 15, Liu in view of Jiang teaches wherein the first PDCP processing is performed by: resetting a UDC buffer for UDC compression ( Liu, Figure 7, Paragraph [0031] reset compression memory); and
performing a UDC compression for the PDCP SDU based on the UDC buffer which is reset (Liu Figure 7).

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0141567 A1) in view of Quan et al. (US 2020/0396640 A1).

5.    Regarding claim 6, Liu teaches a method performed by a receiving device in a wireless communication system, the method comprising:
identifying that a check sum failure has occurred (Paragraph [0031] checksum mismatch);
transmitting, to a transmitting device, a packet data convergence protocol (PDCP) control protocol data unit (PDU) including information indicating the check sum Paragraph [0031] checksum mismatch, send a PDCP control PDU with error notification);
receiving, from the transmitting device, a first PDCP PDU after transmitting of the PDCP control PDU; and discarding at least one PDCP PDU from the first PDCP PDU (Paragraph [0031] discard packets),
	Liu does not explicitly disclose wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device.  
Quan teaches wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device (Quan, Paragraphs [0019] to [0021] claim 5 header has bit field for indicating buffer area resetting).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device as taught by Quan in the system of Liu for reliability of uplink data compression see Paragraph [0014] of Quan.

6.    Regarding claim 16, Liu teaches   A receiving device in a wireless communication system, the receiving device (Figure 1) comprising:
a transceiver configured to transmit and receive a signal; and a controller configured to:
Paragraph [0031] checksum mismatch);
transmit, to a transmitting device, a packet data convergence protocol (PDCP) control protocol data unit (PDU) including information indicating the check sum failure (Paragraph [0031] checksum mismatch, send a PDCP control PDU with error notification);
receive, from the transmitting device, a first PDCP PDU after transmitting of the PDCP control PDU; and discard at least one PDCP PDU from the first PDCP PDU (Paragraph [0031] discard packets),
	Liu does not explicitly disclose wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device.  
Quan teaches wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device (Quan, Paragraphs [0019] to [0021] claim 5 header has bit field for indicating buffer area resetting).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a PDCP header of the discarded at least one PDCP PDU does not include a first indicator indicating a reset of a uplink data compression (UDC) buffer of the transmitting device as taught by Quan in the system of Liu for reliability of uplink data compression see Paragraph [0014] of Quan.

Regarding claims 7 and 17, Liu in view of Quan teaches further comprising resetting a UDC buffer of the receiving device, based on a second indicator included in a remaining PDCP PDU of the first PDCP PDU (Quan, Paragraphs [0019] to [0025] claim 5 header has bit field for indicating buffer area resetting).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0141567 A1) in view of Quan et al. (US 2020/0396640 A1) in further view of Gholmieh et al. (US 2020/0169916 A1).

8.    Regarding claims 10 and 20, Liu in view of Quan does not explicitly disclose further comprising: reordering a remaining PDCP PDU from the first PDCP PDU in an order of PDCP sequence number.
Gholmieh teaches reordering a remaining PDCP PDU from the first PDCP PDU in an order of PDCP sequence number (Gholmieh Paragraph [0128]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide reordering a remaining PDCP PDU from the first PDCP PDU in an order of PDCP sequence number as taught by Gholmieh in the system of Liu in view of Quan for integrity protection see abstract of Gholmieh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lee (US 20200107394 A1) Paragraph [0092]
Parron et al. (US 2020/0229026 A1) Paragraph [0149]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466